 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR18-302-RAJ
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL
 9                                                 )   AND PRETRIAL MOTIONS
     SHANNON MARIE MORRIS,                         )   DEADLINE
10                                                 )
                     Defendant.                    )
11                                                 )
12          THE COURT has considered the unopposed motion of the parties to continue

13   the trial date and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial, to investigate the matter, to gather evidence

23   material to the defense, and to consider possible defenses; and

24          (d) the case is sufficiently complex that it is unreasonable to expect adequate

25   preparation for pretrial proceedings or the trial itself within the current trial schedule, as

26   set forth in 18 U.S.C. § 3161(h)(7)(B)(ii) ; and

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                     1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
       (USA v. Morris / CR18-302-RAJ) - 1                                           (206) 553-1100
 1          (e) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (f) the additional time requested between the current trial date of February 11,
 5   2019 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above. Accordingly,
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Deadlines (Dkt. #11) is GRANTED. The trial date in
10   this matter shall be continued to August 12, 2019.
11          IT IS FURTHER ORDERED that all pretrial motions, including motions in
12   limine, shall be filed no later than July 3, 2019.
13          IT IS FURTHER ORDERED that the period of delay from the date of this order
14   to the new trial date of August 12, 2019, is excludable time pursuant to 18 U.S.C. §§
15   3161(h)(7)(A) and (h)(7)(B)(iv).
16          DATED this 18th day of January, 2019.
17
18
                                                          A
                                                          The Honorable Richard A. Jones
19
                                                          United States District Judge
20
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                       Seattle, Washington 98101
       (USA v. Morris / CR18-302-RAJ) - 2                                         (206) 553-1100
